DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group 3 and the species that the probiotic bacterium administered in the method comprises both the beta-glucoside gene and the esterase gene (claims 6 and 1), the mixture of hydroxytyrosol acetate and hydroxytyrosol (claims 6 and 1), preventing synovitis (claim 9), preventing rheumatoid arthritis (claim 12), a drink (claim 14) and protein (claim 15) in the reply filed on Feb. 14, 2022 is acknowledged.  Claims 1 and 3-15 have been amended.  No claims have been added or canceled.  Claims 1-5, 10 and 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (non-elected Groups and species), there being no allowable generic or linking claim.  Accordingly, claims 6-9 and 12-15 are examined on the merits herewith.  The restriction requirement is deemed proper and is made final.
Claim Rejections - 35 USC § 112(a)- enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one The claims read on a method of preventing inflammation of any and every joint (via preventing inflammation of the connective tissue lining- preventing synovitis) and preventing rheumatoid arthritis, a disease that cannot be prevented, by administering to a subject/individual in need thereof any amount, not necessarily a therapeutically effective amount, a probiotic bacterium that comprises two genes, a beta-glucosidase gene and an esterase gene.  See claim 6.  Claim 7 recites that the probiotic bacterium forms the naturally occurring metabolites of oleuropein, i.e., that the bacterium metabolizes oleuropein to yield the naturally occurring polyphenol products, which are the therapeutically effective componds, the anti-oxidants and free-radical scavengers.  The claims have two enablement problems.  Joint inflammation/synovitis and rheumatoid arthritis cannot be prevented.  Further, claim 6 must recite that a composition comprising a therapeutically effective amount of the probiotic bacterium and a therapeutically effective amount of oleuropein is administered.  Without the second component, the oleuropein, the claimed method does not make sense and cannot work.  Oleuropein and its metabolites/ digestion products are not naturally present in the body.
The factors to be considered in determining whether or not undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir.1988).  The court in Wands states: “Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue,’ not ‘experimentation.’ ”  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the relative skill of those in the art, (5) the predictability or unpredictability of the art, (6) the amount 
1.  Breadth of the claims
The claims are very broad because they recite a method of preventing joint inflammation (synovitis) and rheumatoid arthritis, by administering any amount of a probiotic bacterium that comprises any beta-glucosidase gene and any esterase gene and that potentiates/increases the therapeutic effect of oleuropein.  
3.  The state of prior art
	Santos et al. (“Bioconversion of oleuropein to hydroxytyrosol by lactic acid bacteria,” World J Microbiol Biotechnol 28:2435-2440, 2012), cited in Applicants’ IDS, disclose that olives 
	Marino et al. (“Role of natural antioxidants and potential use of bergamot in treating rheumatoid arthritis,” PharmaNutrition 3:53-59, 2015) disclose that rheumatoid arthritis can be treated by a composition comprising therapeutically effective amounts of natural antioxidants that are free radical scavengers.  One source of the natural antioxidants is oleuropein and its phenolic enzymatic digestion products, resulting from the action of a beta-glucosidase.  See pp. 55-57.  Thus, it was known at the time that the invention was filed that the breakdown products of oleuropein could treat rheumatoid arthritis.  
4.  The level of skill in the art
The level of skill in the art is very low, because the art does not teach that any and every type of joint inflammation, including rheumatoid arthritis, can be prevented by any known means, let alone by probiotic treatments.   
6 and 7.  The amount of guidance present, including working examples
	The specification does not have any examples, working or prophetic.  It does not appear that Applicants performed any experiments.  Consequently, the specification does not show that joint inflammation/synovitis or rheumatoid arthritis can be prevented by any means, in particular by administering any amount of a probiotic bacterium that comprises a beta-glucosidase gene and an esterase gene and that metabolizes oleuropein.  
5 and 8.  Predictability in the art and the quantity of experimentation necessary
To prove prevention of any disease, including synovitis or rheumatoid arthritis, many experiments would have to be conducted under a wide range of conditions.  In these experiments, to demonstrate prevention, different compositions comprising different therapeutically effective amounts of the probiotic bacterium that comprises a beta-glucosidase link those results with subsequent biological or medical confirmation of the absence of disease.  This irrefutable link between antecedent use of a therapeutic composition and subsequent knowledge of the prevention of a disease is the essence of a valid preventive agent.  Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone having the disease.  Prevention must also be confirmed in the presence of the disease.  That is, the therapeutic composition would have to be administered to subjects who suffer from the same inflammatory joint diseases, including rheumatoid arthritis, followed by the showing that each disease disappears and that the subjects become healthy.  
These types of experiments and data are missing from the specification.  Thus, it cannot be predicted that the claimed method is enabled.  A great deal of guidance is needed to establish prevention because the claims recite preventing any type of inflammatory joint disease.  Anyone can develop this disease, and everyone is at risk for it.  Even if preventing the disease could be shown in one subject, or a handful of subjects, without a very large amount of data, such a result could not be expected in a different subject.  Without sufficient guidance, which has not been provided, the claims are unpredictable, and the experimentation left to those 
In view of the foregoing, the claims fail to satisfy the enablement requirement.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are that claim 6 does not recite that a composition comprising a therapeutically effective amount of oleuropein is administered in the method, either as part of the first composition or as a second composition.  The claimed method cannot work and does not make sense if this second therapeutic agent is not part of the method, because the method of claim 6 recites that the therapeutic effect of the oleuropein is potentiated, which is considered to mean increased.  Claim 7 recites that the probiotic strain/bacterium forms oleuropein metabolites.  Oleuropein is not naturally present in the body (it is naturally present in olives).  Thus, the claims must be corrected to recite definite and clear claim language.
Also, the claims are indefinite, because they do not recite how much of the probiotic strain/bacterium is administered.  The claims read on any amount being administered, anything barely detected above zero, in which case the method does nothing.  Claim 6 should be amended to recite that a compound comprising therapeutically effective amounts of the probiotic strain and oleuropein are administered.  Clarification and appropriate correction are required.  
Double Patenting- obviousness-type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
1.	Claims 6-9 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16, 18-20, 22, 23 and 30-33 of copending Application No. 16/762400 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same method, a method of treating synovitis/joint inflammation by administering a composition comprising a probiotic bacterium that comprises a beta-glycosidase gene and an esterase gene and oleuropein.  The instant claims are broader than the copending claims, because the copending claims specify the genera and the species of the probiotic bacteria and recite explicitly that the oleuropein is part of the treatment composition.  Treating synovitis is a non-elected species in the instant claims.  A beta-glucosidase is a type of beta-glycosidase, glucose being a glycose, a sugar.  The differences in claim scope do not create separate inventions.  Therefore, these inventions are not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.	Claims 6-9 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-25 and 30-33 of copending Application No. 16/762414 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same method, a method of treating or preventing synovitis/joint inflammation or arthritis by administering a composition comprising a probiotic bacterium that comprises a beta-glycosidase gene and an esterase gene and oleuropein.  A beta-glucosidase is a type of beta-glycosidase, glucose being a glycose, a sugar.  The copending claims are broader than the instant claims, because the copending claims recite separately the mechanism, admnistering the therapeutic agents to increase the therapeutic effect of the oleuropein (claims 30-33) and treating or preventing the disease (claims 15-25).  Treating synovitis is a non-elected species in the instant claims.  The .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655      
2022-02-17